Citation Nr: 0803351	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active service in the Navy from July 1976 to 
June 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

The Board notes that the veteran initially requested a 
hearing before a member of the Board in Washington, DC.  In 
correspondence received in January 2007, the veteran withdrew 
his request for a hearing.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  New evidence in the form of a letter expressing 
medical opinions in favor of granting service connection for 
PTSD was received by the Board in January 2008, after the 
RO's last SSOC was issued.  Because the veteran has waived 
consideration of this evidence by the RO, a remand is not 
necessary.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.  

2.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004 and March 2005.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
subsequent RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence he had 
pertaining to his claims.  By separate correspondence dated 
in March 2006, the veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and three supplemental statements of the case (SSOCs) 
reporting the results of its reviews of issues on appeal and 
the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs show that he was injured during a fall of 
approximately 30 feet in July 1978, causing multiple 
injuries.  He also injured both elbows in a bicycle accident 
in 1981.  The SMRs contain no evidence of complaint or 
treatment related to any mental disorder.  His separation 
examination in June 1985 noted the two accidents, and 
indicated that he had chronic elbow, knee, and back pain, as 
well as some limitation of motion in the left elbow from the 
two accidents.  Psychiatric evaluation was normal.  The 
veteran's DD Form 214, Report of Transfer or Discharge, 
indicates that the veteran's discharge was not due to medical 
reasons.  

The veteran's post-service medical records contain no 
complaints related to mental disorders until he was seen for 
marital counseling in February 2000, at which time he was 
diagnosed with an adjustment disorder and obsessive-
compulsive traits.  An April 2000 treatment note indicated 
that the veteran had a severe adjustment disorder related to 
his divorce.  An April 2001 mental health treatment note 
indicated that the veteran had "a plethora of family, legal, 
financial issues."  Another April 2001 treatment note by a 
Ph.D. psychologist diagnosed severe major depressive disorder 
with psychotic features and obsessional and paranoid traits.  
The same psychologist again diagnosed a major depressive 
episode with psychosis in March 2002.  

A September 2003 diagnosis contained in a mental health 
intake note was delusional disorder, depressive disorder, not 
otherwise specified (NOS), and PTSD.  The stressors 
identified in conjunction with the PTSD diagnosis were 
current issues with the local police department and the 
recent loss of his job.  The veteran stated that he believed 
his wife was having multiple affairs with different police 
officers, and that they stopped him frequently even when he 
did not do anything.  

The veteran was afforded the first of two VA PTSD 
examinations in March 2004.  The examiner noted that the 
veteran claimed that he had PTSD resulting from his fall in 
service.  The examiner noted the veteran's working diagnoses 
of delusional disorder, a depressive disorder, and PTSD, but 
determined that the veteran did not meet the full criteria 
for a diagnosis of PTSD.  The examiner found that the 
diagnosis of delusional disorder was apparently based on the 
veteran's report that his wife was having a series of affairs 
with local police officers.  The veteran indicated to the 
examiner that he had been depressed for the last couple of 
years, and gave a history of psychosocial and occupational 
problems for many years.  

The veteran gave a history of having worked in the stock room 
of a manufacturing plant until he was discharged after he had 
problems with a boss who wanted him to do more than he felt 
he was physically able to do.  He then worked as a security 
guard, as a waiter in a casino, as a truck driver, and then 
as a guard in a casino for about five years until he got into 
trouble with the police and ended up in jail for a week due 
to a domestic disturbance, in which the veteran claimed he 
was actually the victim.  The veteran reported that he spent 
his time taking care of his parents.  

Asked by the examiner about his discharge from service, the 
veteran indicated that it was for medical reasons.  The 
examiner noted that the veteran's DD-214 indicates that the 
discharge was a general discharge due to misconduct, that the 
veteran remembered "getting busted," but did not remember 
disobeying an order.  The examiner also noted that there was 
no mention in the veteran's SMRs of any psychological 
problems while in service.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were delusional disorder by 
history, and dysthymic disorder, both unrelated to military 
service; and post-traumatic symptoms, mild, secondary to the 
veteran's fall aboard ship.  The Axis II (personality 
disorders and mental retardation) diagnosis was mixed 
personality disorder with schizoid, inadequate, self-
defeating, and antisocial traits.  For Axis III (general 
medical conditions) diagnoses the reader was referred to the 
veteran's medical record, which contains references to the 
disabilities previously discussed, as well as hypertension 
and type 2 diabetes.  In Axis IV (psychosocial and 
environmental problems) the examiner noted that current 
stressors were moderate to severe with the veteran being 
unemployed and having negligible social support.  The Axis V 
(global assessment of functioning (GAF) score) report was 40.  

The examiner noted that the veteran does re-experience some 
of the sense of falling and the attendant pain that resulted 
form his accident in the military.  He noted that the veteran 
does not, however, meet the full criteria for PTSD.  The 
examiner noted that the veteran was constantly depressed and 
appeared to be an inadequate and poorly educated person with 
minimal social skills and minimal flexibility in coping 
style.  The veteran appeared to the examiner to never have 
been a social person, and his history of school and childhood 
years suggested an essentially schizoid and avoidant 
adaptation to life and other people.  The examiner noted that 
the GAF score reflected the veteran's overall functioning 
emotionally and psychologically, but was due almost entirely 
to poor social skills and depression rather than to sequelae 
from the fall while in service.  

An October 2004 mental health clinic individual psychotherapy 
note indicated that the veteran continued to lament that no 
one helped him or cared about him.  He reported that he felt 
he should have more service-connected disability so that he 
could survive financially.  He related to his therapist that 
his wife used to throw knives at him, that he just wanted to 
go home, which the therapist interpreted to mean to his 
wife's home (he claimed they were still married) where he had 
not been for seven or eight years.  The therapist diagnosed 
depression and delusional disorder of a persecutory type, 
with clear self-defeating traits.  The therapist noted that 
the veteran was not a good candidate for psychotherapy 
because he lacked insight and judgment, did not see his role 
in his problems, and could not state what he wanted to work 
on.  

A May 2005 letter from C.P., a behavioral health nurse 
specialist treating the veteran, and D.K., M.D., the director 
of the mental health clinic at the Madison, Wisconsin VA 
Medical Center (VAMC), summarized the veteran's medical 
history, including his two in-service accidents.  They 
summarized a group of identified behaviors that they 
concluded can be consistent with symptoms of PTSD.  Their 
diagnoses did not, however, include PTSD.  The DSM-IV Axis I 
diagnoses were delusional (paranoid) disorder; major 
depressive disorder, recurrent, and anxiety NOS versus PTSD.  
The Axis II diagnosis was personality disorder NOS.  The Axis 
III diagnoses were many, but are not relevant here.  In Axis 
IV the examiner identified the veteran's problems as 
isolation, caretaker for parents, chronic pain and chronic 
sleep deprivation, problems related to intercultural 
marriage, divorce, alimony, legal problems, distrust, anger, 
inability to work, and decline in health.  The Axis V GAF 
score was 50.  

An August 2005 note from the company with whom the veteran 
was most recently employed indicates that the veteran's work 
involved general labor involving lifting 50-pound bags; he 
had been laid off in December 2004, but did not want to 
return to work.  

A June 2005 VA joints and feet examination evaluated the 
veteran's service-connected disabilities, which included 
bilateral elbow and bilateral knee disabilities, 
hypertension, and low back pain.  The RO had asked the 
examiner to determine how the veteran's service-connected 
disabilities affected or imposed work restrictions in all 
fields of labor.  In response, the examiner noted that the 
veteran had not missed work prior to his layoff.  It was also 
noted that the veteran was morbidly obese, which impeded his 
abilities to perform physical labor.  The veteran's daily 
activities at the time were said to include being the primary 
caretaker for his elderly parents.  He did the cooking, 
driving, and household chores, and managed his parents' and 
his own finances.  In the examiner's opinion, the veteran's 
only occupational restrictions would be related to those 
occupations requiring repeated heavy lifting of over 50 
pounds.  The examiner concluded that the veteran should be 
able to perform moderate physical labor, light physical 
labor, and sedentary work.  

A September 2006 treatment note authored by nurse P. assessed 
that the veteran had severe major depression, that he was 
overwhelmed and frustrated, feeling a need to run all the 
time, and unable to deal with circumstances due to many years 
of emotional tension culminating in current feelings of being 
unable to continue as his mother's caretaker in the wake of 
her heart attack.  

The veteran was afforded a second VA PTSD examination in 
December 2006.  After recounting the veteran's history and 
conducting an examination, the examiner noted that diagnostic 
tests revealed elevated subscales including schizoid, 
avoidant, dependent, negativistic, schizotypal, anxiety 
disorder, dysthymic disorder, post-traumatic stress, 
somatoform disorder, and major depression.  The examiner 
noted that, while many of the scores were probably inflated, 
the general profile appeared similar to testing done in 2004, 
and fit the description of a person viewed by others as a 
loner with odd tendencies and beliefs as well as a somatic 
preoccupation.  

Based of the results of testing and examination, this 
examiner concluded that the veteran did not meet the DSM-IV 
criteria for the diagnosis of PTSD secondary to his in-
service injuries.  While the veteran may have experienced a 
traumatic event technically, the examiner opined that the 
effects of this experience were greatly exaggerated by what 
was probably a pre-existing personality disorder 
constellation.  In support of his non-diagnosis of PTSD, the 
examiner noted that when asked if he re-experiences events, 
the veteran stated "a lot of times," and went on to 
elaborate primarily physical symptoms rather than anything 
psychological such as reliving the traumatic event.  The 
veteran reported some dreaming, but not to the extent 
necessary for a diagnosis.  There also was no evidence of 
exaggerated startle responses, excessive irritability/anger, 
difficulty concentrating, or hypervigilance.  

Taking into account all factors, the examiner noted that it 
appeared that the veteran's current functioning was related 
more to a mixed personality disorder with obsessive-
compulsive, paranoid, and borderline and dependent features.  
There was a major post-service stressor in that his wife had 
left him, which appeared to preoccupy him the same way he 
appeared to be preoccupied with his in-service physical 
injuries.  

The examiner provided a DSM-IV diagnosis that he termed to be 
based on a reasonable degree of psychological certainty.  
There was no Axis I diagnosis.  Axis II diagnoses were 
personality disorder NOS with dependent obsessive-compulsive, 
borderline, and paranoid features.  The Axis III diagnoses 
were forearm and low back pain.  In Axis IV the examiner 
identified the recent loss of the veteran's mother.  The Axis 
V GAF score was 45, and was identified as being related 
solely to the veteran's personality disorder.  

Of record is a May 2007 letter from nurse P. and A.K., M.D., 
supporting the veteran's claim of service connection for 
PTSD.  The details of this letter need not be reiterated in 
detail.  It is sufficient to say that the letter took issue 
with previous opinions that the veteran does not have PTSD, 
and provided arguments and examples showing that all of the 
DSM-IV criteria, A through F, are satisfied.  The letter 
acknowledged that "the documentation of his service record 
is not known," and, in fact, erroneously stated that the 
veteran had been given a medical discharge, impliedly because 
of the "documented" stressor.  The letter stressed that the 
veteran experiences persistent pain related to his in-service 
fall, and that this triggers flashbacks to the traumatic 
fall.  

The DSM-IV Axis I diagnoses were PTSD, major depression, 
history of paranoia, and pain syndrome.  Axis II diagnoses 
were personality disorder NOS, powerlessness over chronic 
pain, learned helplessness, and distrust.  The Axis III 
diagnoses were hypertension, diabetes II, arthritis, chronic 
skeletal pain, traumatic injuries from 1978, inability to 
father children, obesity, status-post radical orchiectomy for 
testicular cancer in 1999.  In Axis IV the examiner 
identified the veteran's problems as losses of his parents, 
home, and health, legal problems, conflict with his sister, 
finances, legal separation, vocational problems, chronic 
pain, and sleep disturbance.  The Axis V GAF score was 40 for 
the past three months due to depression, and was reported as 
having previously been 55.  

The record shows the veteran was awarded disability benefits 
by SSA, effective November 15, 2004, based on a primary 
diagnosis of functional psychotic disorders and a secondary 
diagnosis of obesity.  The accompanying supporting documents 
mention PTSD "by history," but offered no independent 
diagnosis.   

III.  Analysis

A.  PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which requires a diagnosis in accordance with 
DSM-IV; (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  Where VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Here, there is some medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  However, the Board 
finds that the preponderance of the evidence is that veteran 
does not have PTSD related to the in-service stressor 
identified as the fall aboard ship.  The majority of the 
clinical records that indicate a diagnosis do not mention 
PTSD, but conclude instead that the veteran has other mental 
disorders.  Even nurse P. who, along with Dr. A.K. wrote a 
detailed analysis in May 2007 diagnosing the veteran with 
PTSD, had, just nine months before, in September 2006, 
determined that the veteran had severe major depression; she 
did not mention PTSD at all at that time.  The year before 
that, in May 2005, nurse P. and Dr. D.K. diagnosed delusional 
(paranoid) disorder, major depressive disorder, and anxiety 
versus PTSD.  Moreover, the Board notes that, aside from the 
May 2007 diagnosis of PTSD by nurse P. and Dr. A.K., the only 
other PTSD diagnosis of record, from September 2003, 
identified the veteran's stressors as his current issues with 
the local police department that were related to his belief 
that his wife was having multiple affairs with different 
police officers, and the recent loss of his job.  The Board 
finds that this September 2003 analysis is consistent with 
the majority of the other medical evidence of record that 
shows the veteran's mental difficulties began about the time 
of the breakup of his marriage, and related to recent, not 
in-service, stressors.  Finally, the Board finds persuasive 
the two VA PTSD examiners' opinions that the veteran does not 
have PTSD related to his military service.  

The Board has considered the evidence favorable to the claim 
contained in the May 2007 letter from nurse P. and Dr. A.K., 
but finds this evidence less persuasive than the other 
medical evidence of record, the vast majority of which 
indicates that, if the veteran does have a medical diagnosis 
of PTSD, that PTSD is related to recent stressors, and not to 
his fall aboard ship in 1978.  The Board also notes that the 
May 2007 analysis by nurse P. and Dr. A.K. made some 
erroneous assumptions that appear to have influenced the 
opinion.  First, they erroneously reported that the veteran 
had been given a medical discharge from the Navy, which they 
appeared to believe was related to the "verified" stressor 
of the fall.  Next, the analysis is flawed by its reliance on 
the influence on the veteran of the injuries and pain 
suffered in the fall, as opposed to the DSM-IV requirement, 
in criterion A, that the veteran's response to the fall 
itself involve intense fear, helplessness, or horror.  In 
sum, the Board finds that the analysis of nurse P. and Dr. 
A.K. is simply not consistent with the other medical evidence 
and opinions of record.  

Finally, the Board acknowledges that the veteran has been 
awarded SSA disability benefits based on a primary diagnosis 
of functional psychotic disorders and a secondary diagnosis 
of obesity.  The SSA records do not, however, contain an 
independent diagnosis of PTSD.  

The Board has considered the veteran's assertions that he has 
PTSD related to his fall aboard ship while on active duty, 
but finds that there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the diagnosis and etiology of his current mental 
disability(ies).  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
veteran's own assertions as to the diagnosis and etiology of 
his variously diagnosed mental disorders, including PTSD, 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have PTSD that is traceable to disease or 
injury incurred in or aggravated during active military 
service.  

B.  TDIU

The veteran has claimed that his service-connected 
disabilities render him unemployable.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2007).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for a left 
elbow disability, rated as 20 percent disabling, a right 
elbow disability, left and right knee disabilities, 
hypertension, and low back pain, each rated as 10 percent 
disabling, and fracture of the right fifth metatarsal and 
history of a duodenal ulcer, both rated as noncompensably 
(zero percent) disabling.  The combined level of the 
veteran's three disabilities is 60 percent.  Thus, with the 
veteran's highest rated service-connected disability rated at 
20 percent, and the combined disabilities evaluated as 60 
percent, award of TDIU can not be predicated on disability 
percentages under 38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Here, the preponderance of the evidence of record is that the 
veteran is not unemployable due to his service-connected 
disabilities.  The written statement from his last employer 
revealed that he had been laid off and had not wanted to 
return to work.  That statement also indicated that the work 
involved repeated lifting of 50-pound bags.  Moreover, the 
assessment of the June 2005 VA examiner was that the 
veteran's only occupational restrictions would be related to 
those occupations requiring repeated heavy lifting of over 50 
pounds, and that the veteran should be able to perform 
moderate physical labor, light physical labor, and sedentary 
work.  

The Board recognizes that the veteran has been awarded SSA 
unemployment benefits, but notes that the laws and 
regulations governing award of SSA benefits are not the same 
as those governing award of VA benefits.  The veteran's 
receipt of SSA benefits based on a combination of all 
disabilities, service connected and non-service connected 
alike, is not determinative.  

In light of the foregoing, the Board finds that award of 
individual unemployability by reason of service-connected 
disability is not warranted, including on an extra-schedular 
basis.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


